Citation Nr: 1814525	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to September 1952 and was awarded the Purple Heart Medal.  The Veteran died in April 1992 and the appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin which denied the appellant's claim for Dependency and Indemnity compensation (DIC).  Jurisdiction of the claims file was subsequent transferred to the VA Regional Office (RO) in Detroit, Michigan.  

In December 2017, the appellant testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A December 1998 Board decision denied entitlement to service connection for the cause of the Veteran's death.  

2. Evidence received since the December 1998 Board decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1998 decision, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The basis of the denial was that there was no competent medical evidence linking the Veteran's death-causing heart disease and fatal myocardial infarction to his period of active service; and there was no competent medical evidence to indicate that any of the Veteran's service-connected disabilities caused or contributed to his death.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Board decisions are final when issued, unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100(a).  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  The December 1998 Board decision is final.  38 C.F.R. § 20.1103 (2017).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The relevant evidence of record at the time of the December 1998 Board decision included the Veteran's service treatment records, personnel records, terminal hospital records, his certificate of death, VA treatment records, including an examination report from January 1953, and a medical opinion from M.K. MD.  In addition, the record also included an article from a medical journal regarding the relationship between stress and heart attacks, as well as a March 1997 VA medical opinion from a cardiologist as to the likely etiology of the Veteran's cause of death.  Transcripts from the appellant's RO and Board hearings from May 1995 and September 1997 respectively were also of record.  

Since the December 1998 Board decision, additional evidence has been associated with the claims file, including the appellant's credible testimony provided at a December 2017 Board hearing asserting that her husband suffered from posttraumatic stress disorder (PTSD) since service.  Additionally, the appellant indicated that she is a nurse (medical professional) who is competent to identify signs of PTSD.  See September 2011 Statement in Support of Claim and September 2014 VA Form 9, Substantive Appeal to the Board.  She also submitted a medical article from 2007 entitled, Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study, which discusses the relationship between PTSD and heart disease; and, she testified at her December 2017 Board hearing that she specifically requested a copy of the study from L.K., one of the authors of the above medical study.  The appellant essentially contends that the Veteran's combat-related PTSD materially hastened death.  Presuming the credibility of this evidence, it is new and material because, when considered with the evidence previously of record, it suggests that the Veteran may have suffered from PTSD throughout his post-service years and that there is a possibility of a relationship between the Veteran's death-causing heart disease and his combat-related PTSD/stress.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for the cause of the Veteran's death has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran's certificate of death shows that he died in April 1992 at the age of 60.  The immediate cause of death was listed as fatal myocardial infarction due to or as a consequence of arteriosclerotic heart disease.  Diabetes was also listed as a condition contributing to death but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was in effect for blindness of the left eye, rated as 30 percent disabling; scars of the face and eyelids, rated as 30 percent disabling; bilateral pes planus, rated as 10 percent disabling; and, and scars of the right hip, rhinitis, and residuals of an injury to the right eye, each rated as noncompensably disabling.  

At the appellant's December 2017 Board hearing, she testified that her husband suffered from PTSD as a result of in-service combat wounds, and she believes that the Veteran's death-causing heart disease was materially hastened by, and is related to, his combat-related PTSD.  In support of her claim, she submitted a medical article entitled, "Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study."  

During the Veteran's lifetime, he did not file a claim for service connection for PTSD.  However, a review of the Veteran's service treatment records shows that he was badly injured in a land mine explosion during combat in Korea in 1951.  He sustained shrapnel wounds to the face and both eyes, causing scaring and blindness in the left eye.  Significantly, the Veteran's August 1952 separation examination specifically notes that the Veteran had nervous trouble, and became shaky during periods of stress.  Likewise, the appellant asserts that, as a nurse, and the Veteran's wife, she witnessed the Veteran exhibit PTSD symptoms after returning from Korea, which is consistent with the findings on the August 1952 separation examination.  For example, the appellant indicated in a September 2011 Statement in Support of Claim, that the Veteran was unable to sleep, he refused to speak of his wartime experiences no matter how much his wife asked, and he was isolated and withdrawn - not wanting to socialize with others, even longtime friends.  

The appellant also submitted a lay statement dated in April 2012 from B.L., a friend of the Veteran.  He recalled that during a visit with the Veteran following his injuries, the Veteran's mother went to wake the Veteran from a nap, and when she called his name in a soft voice and tapped him, he jumped out of bed with fists flying until he realized that he was home.  

In an October 1997 VA opinion, a cardiologist focused on the Veteran's in-service injuries and treatment, as well as evidence of a heart murmur, but found that the Veteran's "systolic" murmur was entirely within normal limits and that the Veteran did not exhibit signs of hypertension during service or within the first post-service year.  The cardiologist concluded that there was no evidence of organic heart disease during service.   Likewise, the cardiologist found that, while combat is understandably stressful, he concluded that, "...it is not at all reasonable to contend that the stress during combat in approximately 1951 had any relation to the Veteran's subsequent death in 1992."  Rather, the examiner opined that the Veteran had several cardiovascular risk factors which included cigarette smoking and non-insulin dependent diabetes mellitus, and the onset of hypertension in approximately 1990.  

It is not clear whether the VA cardiologist was aware of the Veteran's nervous trouble at the time of discharge, or the appellant's credible statements as to the Veteran's behavior which she sincerely believes was due to undiagnosed PTSD.  

In light of the foregoing, the Board finds that another medical opinion is warranted to determine whether the Veteran, as likely as not, suffered from PTSD or some other psychiatric condition during his lifetime; and, if so, whether it was a principal or contributory cause of death, in that it caused or aggravated the Veteran's fatal heart disease.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312 (a); 38 U.S.C. § 1310; see also 38 U.S.C. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1). 

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the appellant a statement describing the onset, frequency, and duration of the Veteran's observable symptoms that occurred during his lifetime which she believes to be due to PTSD, including, but not limited to, any nightmares, hypervigilance, depression, anxiety, mood disturbances, anger outbursts, etc.  

2.  Obtain a medical opinion from an appropriate medical professional as to whether it is as likely as not (a 50 percent or higher probability) that the Veteran suffered from combat-related PTSD or some other psychiatric disorder, and if so, whether any such psychiatric disorder is as likely as not a principal or contributory cause of death.  (A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death.")  

In forming the requested opinion, please review the entire record, and consider the appellant's observable symptoms during the Veteran's lifetime, including, but not necessarily limited to, the appellant's reports of significant social withdrawal and isolation, and an inability to sleep.  Also consider the April 2012 lay statement from B.L., the Veteran's reports of nervousness and stress at the time of discharge from service, the severity of the injuries suffered in service; and, the medical article entitled, "Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study."  

3.  Ensure that the information provided in the opinion satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


